 



Exhibit 10.2 – Employment Agreement John Hall

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made, effective as of July 1,
2014, by and between PCS Link, Inc., d/b/a/ Greenwood & Hall, Inc., a
corporation organized and existing under the laws of the State of California
(“Employer”), and John Hall, an individual residing in the State of California
(“Employee”).

 

SECTION I

 

EMPLOYMENT

 

A.           Employer agrees to employ Employee, and Employee agrees to serve as
an employee of Employer during the period of employment, as defined in Section
Two, and in the capacity of Chairman of the Board of Directors of Employer’s
parent company, Greenwood Hall, Inc., a Nevada corporation (“GH”), (the
“Chairman”) and Chief Executive Officer (the “Chief Executive Officer”) of
Employer and GH.

 

1.          The Chairman and Chief Executive Officer shall serve as the highest
ranking executive of Employer whose main responsibilities include developing
high-level strategies, making major corporate decisions, managing the overall
operations and resources of Employer, overseeing budgeting of Employer, and
acting as the main point of communication between the Board of Directors of GH
(the “Board”) and the corporate operations of Employer. The Chairman and Chief
Executive Officer shall also be responsible for presiding over the Board,
dealing with external funding sources (investors and lenders), joint venture
pursuits and relations, overseeing compensation practices, management
development, and strategic planning. Finally, the Chairman and Chief Executive
Officer shall have the sole authority to hire and fire corporate officers,
executives, and other employees of Employer.

 

2.          During the period of employment, Employee also agrees to serve on
the Board. Employer agrees to take the steps necessary to facilitate the
reelection or reappointment of Employee to the Board and to elect or appoint
Employee Chairman and Chief Executive Officer of Employer as soon as possible
after the execution of this Agreement. It is the intention of the Board to
reelect Employee to such positions during the balance of the period of
employment.

 

 

 

 

SECTION II

 

PERIOD OF EMPLOYMENT

 

The “period of employment” shall be five (5) years commencing on July 1, 2014
and ending on June 30, 2019. Upon expiration, Employee shall have the option to
renew this Agreement for an additional five (5) year term under the provisions
contained herein. Notice of intent to exercise such option shall be delivered by
Employee to Employer no later than 30 days prior to the date the period of
employment is to expire. If Employee exercises his option to renew this
Agreement, he shall again have the option to renew this Agreement under the
provisions contained herein for a third five (5) year term upon the expiration
of the second term. Notice of intent to exercise such second option shall be
delivered to Employer no later than 30 days prior to the date the second period
of employment is to expire.

 

SECTION III

 

DUTIES DURING THE PERIOD OF EMPLOYMENT

 

Employee shall devote his reasonable business time, attention and best efforts
to the affairs of Employer and its subsidiaries during the period of employment,
provided, however, that Employee may engage in other activities, such as
consulting, activities involving charitable, educational, religious and similar
types of organizations, speaking engagements, membership on the board of
directors of other organizations, and similar activities.

 

SECTION IV

 

COMPENSATION OF EMPLOYEE

 

A.          Base Annual Salary. Employer will pay to Employee during the period
of employment, commencing on the date of this Agreement, a base annual salary of
$325,000.00, payable in substantially equal semi-monthly installments during
each calendar year, or portion of a year, of the period of employment; provided,
however, it is agreed between the parties that the Employer shall review
annually, and in light of such review may, in the discretion of the Board,
increase such base annual salary taking into account Employee’s then
responsibilities, increase in the cost of living, increases in compensation of
other executives of Employer and its subsidiaries, increases in salaries of
executives of other corporations, performance by Employee, and other pertinent
factors. In no event, shall increases in Employee’s base annual salary be less
than 10% of the base annual salary received in a previous year.

 

Page 2 of 10

 

 

B.            Cash Bonuses. During the period of employment, Employer will award
Employee bonuses based on his performance, overall Employer performance, and
other factors, provided, however, that employer will pay employee a minimum
annual bonus in respect of his services for each calendar year of $ 75,000
(“Minimum Bonus”), within the reasonable discretion of the Board. The Minimum
Bonus may be paid in quarterly or monthly increments at the discretion of the
Employee. If the period of employment should terminate other than at the end of
a calendar year, Employer will pay Employee as his last bonus a minimum of that
portion of $ 75,000 prorated over the number of complete months of service
during the last calendar year of service, provided, however, that the minimum
bonus for 2014 shall be $ 75,000 regardless of whether the period of employment
shall terminate during 2014. Employee shall be eligible for an additional bonus
in excess of the Minimum Bonus based on Employer achieving certain financial
performance milestones. In the event that the adjusted EBITDA of Employer is in
excess of 10% of Employer’s gross revenues, the total annual cash bonus awarded
to Employer shall be no less than 1% of Employer’s gross revenues but not less
than $ 75,000 for any calendar year. In the event that the adjusted EBITDA of
Employer is in excess of 20% of Employer’s gross revenues, the total annual cash
bonus awarded to Employer shall be no less than 2% of Employer’s gross revenues
but no less than $ 100,000 for any calendar year. Any bonuses paid to Employee
in excess of those described above will be paid subject to the reasonable
discretion of the Board.

 

B.            Stock Options. During the period of employment, Employer will
award Employee stock options based on his performance, overall Employer
performance, and other factors, provided, however, that employer will award
employee minimum stock options equal to or greater than 500,000 shares of
Employer’s common stock, at the end of each calendar year. In the event that the
adjusted EBITDA of Employer, in a calendar year, is in excess of 15% of
Employer’s gross revenues, stock options awarded to Employer shall be no less
than stock options equal to or greater than 750,000 shares of Employer’s common
stock. In the event that the adjusted EBITDA of Employer, in a calendar year, is
in excess of 20% of Employer’s gross revenues, stock options awarded to Employer
shall be no less than stock options equal to or greater than 1,000,000 shares of
Employer’s common stock. The Board may elect to award Employee additional stock
options at any time.

 

SECTION V

 

OTHER EMPLOYEE BENEFITS

 

A.          Vacation. Employee shall be entitled to thirty (30) days of paid
vacation each year during the term of this Agreement.

 

B.           Personal Time Off & Sick Leave. Employee shall be entitled to
thirty (30) days paid time off each year during the term of this Agreement.

 

Page 3 of 10

 

 

C.           Car Allowance. Employer shall reimburse Employee for the lease of
his primary automobile, which Employee utilizes at least partially for business
purposes. The car allowance shall not exceed $ 2,500 per month and can be
utilized for Employee’s car lease or payment; auto insurance; and maintenance.

 

D.           Life Insurance. Within one year of the execution of this Agreement,
Employer shall procure a life insurance policy with a face value of at least $
7,500,000 for the benefit of a beneficiary designated by Employee. After
obtaining such policy, Employer shall pay all premiums on such policy during the
term of this Agreement. Within one year of the execution of this Agreement, an
additional $ 2,500,000 in insurance coverage will be procured with Employer
being the beneficiary.

 

E.           Employer’s Benefit Plans or Arrangements. Employee will be provided
with Employer sponsored health benefits consistent with what other Employer
executives receive. This shall include but not be limited to Employer paying for
all premiums associated with Preferred Provider (PPO) medical, dental, and
vision insurance coverage.

 

F.           Employee Expenses. During the term of this Agreement and any
extensions of it, Employer will reimburse Employee for all expenses incurred in
furtherance of or connection with the business of Employer, including but not
limited to, travel (including gasoline) and entertainment expenses. Employee
shall be provided a credit card or other suitable account for purposes of paying
the expenses described above.

 

G.           Permanent Disability. If during the period of employment, Employee
shall become permanently disabled, Employer shall continue to pay Employee his
annual base salary for each year from the date of disability through May 31,
2019, less any amounts paid or payable to Employee under any long-term
disability plan or pension plan maintained by the Employer providing for
disability benefits. Amounts payable to Employee pursuant to this paragraph
shall be paid in substantially equal monthly installments. In the event of
permanent disability, Employee shall also retain his stock ownership.

 

H.            Support Staff. Employer shall continue to provide Employee with a
Personal Assistant as well as an Executive Coordinator to the Chief Executive
Officer, as currently provided to Employee.

 

J.             Los Angeles Presence. Employer shall continue to provide Employee
with use of a combined private executive office/living space in the Los Angeles
basin as is currently provided by his current employer. The allowance for this
presence shall not exceed $ 4,000 per month. This allowance shall increase by
10% on the 1st of August of each calendar year of the term of this Agreement.

 

Page 4 of 10

 

 

For the purposes of Paragraph H and this Agreement, “permanent disability” means
inability to perform the employment duties described in this Agreement due to
physical or mental disability which continues for thirty (30) consecutive days
in any period of three (3) months, and “date of disability” means the day
following the close of such 30 day period. Evidence of such disability shall be
certified by a physician acceptable to both Employer and Employee. Evidence of
such disability, as so certified, shall be conclusive notwithstanding that a
disability policy, or clause in an insurance policy, covering Employee shall
contain a different definition of “permanent disability”. If Employer and
Employee cannot agree on such a physician, or if Employee feels that he is able
to perform his duties under this Agreement, the question of whether Employee is
“permanently disabled” within the meaning of this Agreement, shall be submitted
to a panel of three impartial and reputable physicians, one selected by
Employer, one selected by Employee and the third to be selected by the then
president of the Medical Society for Orange County, State of California. The
panel’s determination of Employee’s ability to perform shall be binding on the
parties.

 

For purposes of this Agreement, the period of employment will be deemed to
terminate on the day immediately preceding the date of disability.

 

SECTION VI

 

TERMINATION

 

A.          Termination by Employer Other Than for Cause; Resignation for Good
Reason or Breach By Employer. If Employer should terminate the period of
employment for other than Cause, as defined below, if Employee should
voluntarily terminate the period of employment due to a breach of this Agreement
by Employer, or if Employee should terminate this Agreement for Good Reason, as
defined below, then in addition to all other benefits payable as provided for,
Employer shall immediately pay to Employee in one lump sum the amount otherwise
payable to Employee pursuant to Paragraphs A and B of Section Four, discounted
to present value at the rate of eight percent (8%) per annum. In addition, the
option described in Paragraph C of Section Four shall be exercisable by Employee
immediately or at any other time or times on or before the termination of the
option pursuant to such paragraph as to any share or shares subject to such
option for which the option has not yet been exercised. In no event shall the
amount paid by Employer to Employee under this section be less than $ 1,250,000,
which shall be payable immediately upon termination.

 

Page 5 of 10

 

 

1.            If the Employee experiences a “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) due to the termination of the Employee’s employment
by Employer without Cause (other than by reason of death or Disability) or the
Employee’s termination of the Employee’s employment for Good Reason, Employer
shall promptly or, in the case of obligations described in clause (iv) below, as
such obligations become due, pay or provide to the Employee, (i) the Employee’s
earned but unpaid Base Salary accrued through the date of such Separation from
Service (the “Termination Date”), (ii) accrued but unpaid vacation time through
the Termination Date, (iii) reimbursement of any business expenses incurred by
the Employee prior to the Termination Date that are reimbursable under Section
V.F. above, and (iv) any vested benefits and other amounts due to the Employee
under any plan, program or policy of the Employer (together, the “Accrued
Obligations”).

 

2.            “Cause” means (a) theft or embezzlement by the Employee with
respect to Employer or its Subsidiaries; (b) malfeasance or gross negligence in
the performance of the Employee’s duties without the same being corrected within
thirty (30) days after being given written notice thereof by Employer; (c)
Employee being convicted of any felony; (d) willful or prolonged absence from
work by the Employee (other than by reason of disability due to physical or
mental illness) or systemic failure or refusal by Employee to perform his duties
and responsibilities without the same being corrected within thirty (30) days
after being given written notice thereof by Employer; (e) continued and habitual
use of alcohol by the Employee to an extent which materially impairs the
Employee’s performance of his duties without the same being corrected within
thirty (30) days after being given written notice thereof by Employer; (f) the
Employee’s use of illegal drugs without the same being corrected within thirty
(30) days after being given written notice thereof; or (g) the willful material
breach by the Employee of any of the covenants contained in this Agreement
without the same being corrected within thirty (30) days after being given
written notice thereof by Employer.

 

3.            "Good Reason" shall be defined as: (i) any material reduction in
Employee’s duties that is inconsistent with Employee’s position as Chairman and
Chief Executive Officer of Company or a change in Employee’s reporting
relationship such that Employee no longer reports directly to the Board of
Directors; (ii) Employee is no longer the Chairman and Chief Executive Officer
of Employer; (iii) any reduction in Employee’s annual base salary, bonus
compensation, or any other benefits/allowances granted by this Agreement without
Employee’s express written consent; (iv) material breach by Employer of any of
its obligations hereunder after providing Employer with written notice and an
opportunity to cure within thirty (30) days; (v) a requirement by Employer or
its Board that Employee relocate Employer’s principal office to a facility more
than 50 miles from Employer’s current principal office as of the date of the
execution of this Agreement; (vi) the Board of Directors involve themselves in
the Employer’s day-to-day or usual business operations, or impair or impede the
Chief Executive Officer’s sole authority over the hiring and firing of members
of the Employer’s employees or executives as well as entering into contracts
with customers or vendors; (vii) direct Employee to do activities that are
unlawful; and/or (viii) failure of Employer to pay Employee.

 

Page 6 of 10

 

 

B.           Resignation by Employee Without Good Reason. If during the period
of employment, Employee shall exercise his right of termination under Paragraph
B of Section One, he shall resign voluntarily as a director and as an employee
of Employer upon the notice set forth in such Paragraph B.

 

SECTION VIi

 

CONFIDENTIAL INFORMATION

 

A.            The Employee will not disclose or use at any time during or after
the Employment Period any Confidential Information of which the Employee is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
the Employee’s performance of duties assigned to the Employee pursuant to this
Agreement. Under all circumstances and at all times, the Employee will take all
reasonable steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

SECTION VIii

 

INTELLECTUAL PROPERTY

 

A.           In the event that during the Employment Period the Employee
generates, authors or contributes to the creation or improvement of any new or
existing invention, design, development, device, product, method of process
(whether or not patentable or reduced to practice), any copyrightable or other
tangible original work, any trademark, service mark, logo, or trade dress, and
any packaging, promotional, or marketing concept, style, or design (whether or
not any of the foregoing constitutes Confidential Information in whole or in
part), or any other form of Confidential Information relating directly or
indirectly to the business of Employer as now conducted (collectively,
“Intellectual Property”), the Employee acknowledges and agrees that such
Intellectual Property is the sole and exclusive property of the Employer and
hereby assigns all right title and interest in and to such Intellectual Property
to Employer. Any copyrightable work prepared in whole or in part by the Employee
during the Employment Period will be deemed “a work made for hire” under Section
201(b) of the Copyright Act of 1976, as amended, and Employer will own all of
the rights comprised in the copyright therein for the full term, including all
renewals thereof, throughout the world. The Employee will promptly and fully
disclose all Intellectual Property and will cooperate with Employer to protect
Employer’s interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright and
trademark registrations and executing all documents as reasonably requested by
Employer to transfer full ownership therein to Employer, and/or to enable
Employer fully to exercise and enforce its rights therein, whether such requests
occur prior to or after termination of Employee’s employment hereunder).

 

Page 7 of 10

 

 

SECTION ix

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

A.           As requested by Employer, from time to time and upon the
termination of the Employee’s employment with Employer for any reason, the
Employee will promptly destroy or deliver to Employer all copies and
embodiments, in whatever form or medium, of all Confidential Information or
Intellectual Property in the Employee’s possession or within his control
(including written records, notes, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information or
Intellectual Property) irrespective of the location or form of such material
and, if requested by Employer, will provide Employer with written confirmation
that all such materials have been destroyed or delivered to Employer.

 

SECTION X

 

GOVERNING LAW

 

This Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of California. If under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation, or ordinance, such portion shall be deemed to be modified or
altered to conform to such provisions, or, if that is not possible, to be
omitted from this Agreement; and the invalidity of any such portion shall not
affect the force, effect and validity of the remaining portion of this
Agreement.

 

SECTION XI

 

NOTICES

 

All notices under this Agreement shall be in writing and shall be deemed
effective when delivered in person (in the Employer’s case, to its secretary) or
seven (7) days after deposit in the United Stated mails, postage prepaid, for
delivery as registered or certified mail, addressed, in the case of Employee, to
the Employee’s residential address, and in the case of Employer, to its
corporate headquarters, attention of the secretary, or to such other address as
Employee or Employer may designate in writing at any time or from time to time
to the other party. In lieu of personal notice or notice by deposit in the
United States mail, a party may give notice by telegram or telex.

 

Page 8 of 10

 

 

SECTION XII

 

SECTION 409A.

 

To the fullest extent applicable, the compensation and benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A in accordance with one or more of the
exemptions available under the final Treasury Regulations promulgated under
Section 409A (the “Treasury Regulations”). To the extent that any such
compensation or benefit under this Agreement is or becomes subject to Section
409A due to a failure to qualify for an exemption from the definition of
nonqualified deferred compensation in accordance with the Treasury Regulations,
this Agreement is intended to comply with the applicable requirements of Section
409A with respect to the payment of such compensation or benefits. This
Agreement shall be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent. Notwithstanding
anything herein to the contrary, the Employee expressly agrees and acknowledges
that in the event that any taxes are imposed under Section 409A in respect of
any compensation or benefits payable to the Employee, whether in connection with
a Separation from Service under this Agreement or otherwise, then (i) the
payment of such taxes shall be solely the Employee’s responsibility, (ii)
neither Employer, its Affiliates nor any of their respective past or present
directors, officers, employees or agents shall have any liability for any such
taxes and (iii) the Employee shall indemnify and hold harmless, to the
greatest extent permitted under law, each of the foregoing from and against any
claims or liabilities that may arise in respect of any such taxes.

 

SECTION XIII

 

REPRESENTATIONS AND WARRANTIES OF EMPLOYER

 

Employer represents and warrants that the execution of this Agreement has been
duly authorized by resolution of the Board, and that this Agreement constitutes
a valid and binding obligation of Employer in accordance with its terms.

 

Page 9 of 10

 

 

SECTION XIV

 

MISCELLANEOUS

 

This Agreement constitutes the entire understanding between Employer and
Employee relating to employment of Employee by Employer and its subsidiaries and
supersedes and cancels all prior written and oral agreements and understandings
with respect to the subject matter of this Agreement. This Agreement may be
amended but only by a subsequent written agreement of the parties. This
Agreement shall be binding upon and shall inure to the benefit of Employee, his
heirs, executors, administrators and beneficiaries and to the benefit of
Employer and its successors.

 

SECTION XV

 

ARBITRATION DISPUTES

 

The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to any alleged
breach of this Agreement, or arising out of or relating to the Employee’s
employment or termination of employment, shall, upon the timely written request
of either party be submitted to and resolved by binding arbitration.  The
Employee may only bring claims under this Agreement in his or her individual
capacity and not as a plaintiff or class member in any purported class,
collective or representative proceeding.  Further, the arbitrator may not
consolidate more than one person’s claims, and may not otherwise preside over
any form of a representative or class, collective or representative proceeding.
 The arbitration shall be conducted in Los Angeles, California.  Any arbitration
proceeding shall be conducted in accordance with the Judicial Arbitration and
Mediation Services Employment Arbitration Rules and Procedures (the “JAMS
Rules”), which can be found at http://www.jamsadr.com, a copy of which will be
provided to the Employee upon the Employee’s request.   Unless otherwise agreed
to by the parties in writing, the arbitration shall be conducted by one
arbitrator who is a member of the JAMS and who is selected pursuant to the
methods set out in the Employment Arbitration Rules and Procedures of JAMS.  Any
claims received after the applicable/relevant statute of limitations period has
passed shall be deemed null and void.  The award of the arbitrator shall be a
reasoned award with findings of fact and conclusions of law.  Either party may
bring an action in any court of competent jurisdiction to compel arbitration
under this Agreement, to enforce an arbitration award and to vacate an
arbitration award.  However, in actions seeking to vacate an award, the standard
of review to be applied by said court to the arbitrator’s findings of fact and
conclusions of law will be the same as that applied by an appellate court
reviewing a decision of a trial court sitting without a jury.  Employer will pay
the actual costs of arbitration excluding attorneys’ fees, to the extent
required by law.  Each party will pay its own attorneys’ fees and other costs
incurred by their respective attorneys.  The parties understand and agree that
this Agreement constitutes a waiver of their right to a trial by jury of any
claims or controversies covered by this Agreement or to participate in a class,
collective or representative action.  The parties agree that, to the fullest
extent allowed by law, none of those claims or controversies shall be resolved
by a jury trial or in a class, collective or representative action.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Page 10 of 10

 

 

In witness of the above, each party to this Agreement has caused it to be
executed at Irvine, California on the dated indicated below.

 

SIGNATURES

 

“EMPLOYER” PCS LINK, INC.     Dated this 23rd day of July, 2014. /s/    Brett
Johnson   Name: Brett Johnson   Title: Chief Relationship Officer, and
Director     “GH” GREENWOOD HALL, INC.     Dated this 23rd day of July, 2014.
/s/    Brett Johnson   Name: Brett Johnson  

Title: President, Chief Relationship

Officer, and Director

    “EMPLOYEE”       Dated this 23rd day of July, 2014. /s/  John Hall   John
Hall

 

[Signature Page to Employment Agreement – John Hall]

 

 

 

